Citation Nr: 1727099	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1973 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The matter was previously before the Board in March 2011, April 2013, and April 2014; the issue on appeal was remanded on each occasion for additional development.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript is associated with the record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's PTSD is at least as likely as not etiologically related to events during his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim. However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran carries a current diagnosis of PTSD, as evidenced by January 2010 private treatment records, as well as a May 2017 letter submitted by V.A., a private provider.  The Veteran has consistently attributed his PTSD-related symptoms to his having witnessed the physical abuse of a fellow recruit in boot camp.  In numerous statements, including a February 2017 documentary statement, the Veteran has indicated that while on a training exercise, a fellow recruit experienced heat exhaustion and was unable to keep up with the group.  The Veteran states that he attempted to come to his fellow recruit's aid, but was prevented from doing so by a drill instructor, who took hold of the fellow recruit's collar and dragged him through sand.  The Veteran's statements indicate he believes his fellow recruit to have died as a result of some combination of heat exhaustion and the alleged physical abuse, although the record in unclear as to this point.  

However, the record also contains a lay statement submitted by P.G., another fellow recruit who witnessed the above-described incident, which confirms most of the Veteran's account, including the alleged physical abuse of the recruit.  The Board finds no basis in the record to doubt this statement; it is therefore found credible.  

As such, the Board finds that the Veteran's claimed stressor is confirmed by the record; hence, the second element required to sustain a claim for service connection for PTSD is met.  

With regard to the nexus element, the record contains a May 2017 opinion from the Veteran's private provider explaining that his PTSD "may have occurred as a result of the [above-described] incident."  While the Board acknowledges this language is equivocal, the provider's treatment notes fail to suggest any potential alternative bases for a PTSD diagnosis.  Hence, the Board is confident that the diagnosis was furnished in contemplation only of the above-described stressor.  

The record also contains several negative VA examiners' opinions.  In May 2011, a VA examiner opined that the Veteran did not carry a PTSD diagnosis, and added he was unable to furnish any opinion as to any nexus between his other psychiatric diagnoses and his active service without resorting to mere speculation.  In May 2014, a second VA examiner diagnosed the Veteran with a personality disorder and bipolar disorder, but stated that the Veteran did not currently have PTSD.  He added the Veteran's other diagnoses were less likely than not related to his service.  The Board affords these opinions less probative weight than it does the aforementioned private provider's opinion.  Neither attempts to reconcile its finding with the PTSD diagnoses of record, including the January 2010 diagnosis that was already part of the record at the time of the VA examinations.  

In sum, the record establishes a current PTSD diagnosis, sufficient evidence to confirm the Veteran's claimed stressor, and a private opinion connecting his current symptomatology to service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's account is supported by the competent and credible lay statement of P.G., as well as by his earnest treatment efforts during the appeal period.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


